Filed 12/30/14 In re Edward C. CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE



In re EDWARD C., a Person Coming
Under the Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A137899
v.
EDWARD C.,                                                           (San Francisco County
                                                                     Super. Ct. No. JW106101)
         Defendant and Appellant.



         Edward C. (Minor) appeals from jurisdictional and dispositional orders entered in
a proceeding under Welfare and Institutions Code section 602.1 The court below ordered
Minor to pay restitution for damage he had caused to Grammercy House and Bay Area
Youth Center, which were victims of Minor’s vandalism. Minor, who was adjudicated a
dependent child in 1999 and entrusted to the care of the San Francisco Human Services
Agency (HSA), contends the juvenile delinquency court erred in refusing to make HSA
jointly and severally liable for payment of restitution. He argues HSA is his guardian and
may therefore be held liable under section 730.7, subdivision (a).
         We conclude we need not reach Minor’s arguments on appeal. Minor concedes
HSA is a public entity and is thus ordinarily immune from liability except as expressly


1
    All undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
provided by statute. But Minor makes no effort to analyze the issue of immunity, and we
will not decide a novel issue of law without full briefing by the parties. We also will not
reach Minor’s alternative equal protection claim. This claim is forfeited because Minor
did not raise it below. Accordingly, we affirm the orders from which the appeal is taken.
                        FACTUAL AND PROCEDURAL BACKGROUND
       Since Minor challenges only the juvenile court’s restitution orders, the facts of the
underlying offenses are largely irrelevant to the issues on appeal, so we summarize them
only briefly.
       In four separate section 602 proceedings, Minor admitted having committing
criminal offenses. In two of the proceedings, he admitted charges of misdemeanor
vandalism. He stipulated to payment of restitution in the amount of $5,752.53 to
Grammercy House and $1,725 to Bay Area Youth Center, the victims of his vandalism.
       In the juvenile court Minor argued that HSA—to whose care he was entrusted
upon becoming a dependent in 1999—qualified as his “guardian” under section 730.7,
subdivision (a), which imposes joint and several liability for payment of restitution on “a
parent or guardian who has joint or sole legal and physical custody and control of the
minor[.]” Minor argued the agency was therefore jointly and severally liable for his
restitution obligations.2
       At the hearing on victim restitution, the juvenile court rejected the contention and
held HSA was not liable for the restitution payments. Minor’s counsel renewed the
argument at a subsequent hearing. Counsel informed the court that he could not find
either statutory or case law dealing with the issue, but he argued HSA should be liable
because he believed it had insurance that would cover “this sort of incident.” The
juvenile court again denied the request.
       Minor was granted probation in all four matters and required to pay restitution.
He filed a timely notice of appeal on February 14, 2013.


2
  The argument was made orally to the court. Minor’s counsel submitted no briefing on
the issue in the court below.

                                             2
                                         DISCUSSION
       Minor’s principal claim on appeal is that HSA should be jointly and severally
liable for payment of the restitution orders issued to him. We decline to reach this issue,
because although Minor concedes HSA is a public entity and is ordinarily immune from
tort liability, Minor completely fails to discuss or analyze the question of the entity's
immunity from Minor's claim. We therefore conclude he has forfeited the issue.
I.     Minor Has Forfeited His Argument Because He Provides No Analysis and Scant
       Legal Authority.
       Minor seeks to hold HSA jointly and severally liable for payment of the restitution
orders issued in this case. Minor’s theory is that HSA is liable under section 730.7,
subdivision (a), which provides that “a parent or guardian who has joint or sole legal and
physical custody and control of the minor shall be rebuttably presumed to be jointly and
severally liable with the minor in accordance with Sections 1714.1 and 1714.3 of the
Civil Code for the amount of restitution, fines, and penalty assessments so ordered[.]”
According to Minor, once he was placed in HSA’s care by the dependency court, HSA
became his “guardian” for purposes of the statute, and it therefore shares liability for
payment of the restitution orders.
       Minor acknowledges, however, that “there are two complications in the analysis.”
Indeed there are. It is the second of these “complications” that most concerns us. Minor
recognizes that HSA is a public entity. (Gov. Code, § 811.2 [“ ‘Public entity’ includes
. . . a county [and] public agency . . .”].) As such, Minor concedes HSA is “not liable for
injuries that arise out of acts or omissions whether by the public entity, a public
employee, or any other person, unless otherwise provided by statute.” (Gov. Code,
§ 815, subd. (a); 815.2, subd. (b); see Becerra v. County of Santa Cruz (1998) 68
Cal. App. 4th 1450, 1457 [“In California, all government tort liability must be based on
statute.”].) California courts have frequently considered suits attempting to impose
statutory liability on county child protective agencies such as HSA, but the courts have
repeatedly held the agencies immune from liability for actions related to the placement
and supervision of juvenile dependents. (See, e.g., Thompson v. County of Alameda


                                              3
(1980) 27 Cal. 3d 741, 749 [county immune from liability for its selection of juvenile’s
custodian and determination of degree of supervision]; Ortega v. Sacramento County
Dept. of Health & Human Services (2008) 161 Cal. App. 4th 713, 727 [county child
protective services agency immune from liability for decision to release child from
temporary protective custody]; Jacqueline T. v. Alameda County Child Protective
Services (2007) 155 Cal. App. 4th 456, 464-465, 468 [county child protective services
agency immune from liability for employees’ actions in investigating sexual abuse of
minors].)
       Despite his acknowledgement of this fundamental problem, Minor’s opening brief
devotes only two sentences to the problem of statutory immunity. Minor contends,
“Here, the HSA is specifically charged as [his] parent. [Citations.] Under section 730.7,
that status makes the HSA jointly and severally liable for victim restitution, and the court
should have ordered that restitution be joint and several for [Minor] and the HSA.” Such
a terse and conclusory argument is insufficient to preserve an issue for appeal. (City of
Santa Maria v. Adam (2012) 211 Cal. App. 4th 266, 287 [“we may disregard conclusory
arguments that are not supported by pertinent legal authority or fail to disclose the
reasoning by which the appellant reached the conclusions he wants us to adopt”].) After
alluding to the problem of HSA’s immunity, Minor engages in no analysis of the
problem, and we are unwilling to resolve such a complex issue—and to adopt the novel
and unprecedented rule of liability Minor advocates—without thorough briefing and
analysis.
       Our decision in In re Ashley M. (2003) 114 Cal. App. 4th 1 provides additional
grounds for caution. There, we outlined the intertwined roles of the juvenile court and
the county social services agency in dependency matters. (Id. at pp. 6-8.) We explained
that in performing some of its functions, HSA serves as an arm of the court. (Id. at p. 8.)
Because of the “ ‘cooperative effort’ between the [social services agency] and the
juvenile court” (id. at p. 7), we think any analysis of the issue Minor raises would need to
consider whether imposing liability on HSA would in any way implicate the juvenile
dependency court. (See Christina C. v. County of Orange (2013) 220 Cal. App. 4th 1371,


                                             4
1380 [explaining juvenile dependency court’s role in placement process and noting
dependency court is immune from liability].)
       “ ‘When an appellant fails to raise a point, or asserts it but fails to support it with
reasoned argument and citations to authority, we treat the point as waived. [Citations.]’
[Citation.] Again, [Minor] has failed to provide more than a brief recitation of his
argument on this issue, and so we decline to address it.” (Nelson v. Avondale
Homeowners Assn. (2009) 172 Cal. App. 4th 857, 862.) We therefore will not address
Minor’s claim.
II.    Minor’s Equal Protection Argument Is Forfeited Because It Was Not Raised
       Below.
       Minor also argues that if we conclude HSA is not jointly and severally liable to
pay victim restitution, then section 730.7 is unconstitutional because it denies him equal
protection of the laws. The Attorney General contends this claim is forfeited because
Minor did not raise it below. We agree. (See, e.g., People v. Hartshorn (2012) 202
Cal. App. 4th 1145, 1151 [equal protection claim forfeited by failure to raise and develop
claim in trial court].)
       In his reply brief, Minor concedes he did not present this argument to the trial
court. Instead, he claims the issue is not forfeited because it is “one of law, presented on
undisputed facts, which requires the review of abstract and generalized legal concepts.”
We have discretion to decide the issue despite Minor’s failure to present it below. (In re
Spencer S. (2009) 176 Cal. App. 4th 1315, 1323.) But Minor makes no effort to explain
why we should exercise that discretion here. We see no reason to do so, particularly
since “we have an obligation to avoid deciding constitutional questions unless it is
absolutely necessary to do so.” (City of Huntington Park v. Superior Court (1995) 34
Cal. App. 4th 1293, 1299.) We therefore decline Minor’s invitation to address his equal
protection claim.
                                         DISPOSITION
       The orders from which the appeal is taken are affirmed.




                                               5
                                _________________________
                                Jones, P.J.




We concur:


_________________________
Simons, J.


_________________________
Needham, J.




                            6